Citation Nr: 1818765	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-44 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2. Entitlement to service connection for lumbar spondylosis.

3. Entitlement to service connection for trochanteric bursitis, right hip.

4. Entitlement to service connection for trochanteric bursitis, left hip.

5. Entitlement to service connection for alcoholism.

6. Entitlement to a disability rating in excess of 10 percent for osteoarthritis right knee.

7. Entitlement to a disability rating in excess of 10 percent for osteoarthritis left knee.

8. Entitlement to a compensable rating for residuals, stress fracture, left tibia.

9. Entitlement to a compensable rating for residuals, stress fracture, right tibia.

10. Entitlement to a compensable rating for hallux abductovalgus deformity, right first metatarsophalangeal joint.

11. Entitlement to a compensable rating for right great toe fungal infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The Board has re-characterized the issue on appeal as entitlement to an acquired psychiatric disorder other than PTSD, to include depression, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that service connection for PTSD was granted in an October 2016 rating decision.  To extent that the grant of PTSD raises the question of whether the Veteran still has disagreement after this grant, subsequent to the grant of service connection for PTSD, she refiled for service connection under separate diagnoses.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2015 statement and during her July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through her representative, that she was withdrawing her appeal of all issues other than service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of all issues from appellate status other than service connection for an acquired psychiatric disorder by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal of all issues before the Board other than entitlement to service connection for an acquired psychiatric disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of any issue other than service connection for an acquired psychiatric disorder, and the other issues are dismissed.


ORDER

The appeal of all issues other than entitlement to service connection for an acquired psychiatric disorder is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran had a VA examination in November 2010 that noted a diagnosis of major depressive disorder.  Since then, she was granted service connection for PTSD.  The Board notes that a new VA examination is needed to determine whether she has a currently-diagnosed acquired psychiatric disorder other than PTSD related to service, to include to her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for an acquired psychiatric disorder other than PTSD.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA mental disorders examination by a qualified medical professional to determine the nature, extent and etiology of any diagnosed acquired psychiatric disorder other than PTSD.  The examiner should provide responses to the following:

(a) Identify all diagnosed acquired psychiatric disorders other than PTSD.

(b) As to any/each diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that it is related to service?

(c) As to any/each diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) proximately due to service-connected disabilities (right shoulder disability, tinnitus, iron deficiency anemia, bilateral knee disability, bilateral tibia disability, right foot disability, right thigh scar, infertility, hemorrhoids, or right great toe onychomycosis, PTSD)?

(d) As to any/each diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that it has been aggravated by a service-connected disability (right shoulder disability, tinnitus, iron deficiency anemia, bilateral knee disability, bilateral tibia disability, right foot disability, right thigh scar, infertility, hemorrhoids, or right great toe onychomycosis, PTSD)?

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


